Evans, P. J.
1. In an issue formed upon a protest to the return of processioners, it was not error to refuse to exclude the return from evi-. dence on the ground that the protestant exhibited a notice as having been served on him, in which notice the processioners were described as being of “the 1146th district,” where it appeared from the return that the processioners were of the “1146 district originally, now the 1642nd,” no point being raised as to their authority to act.
2. It is the duty of processioners to respect the actual possession of a landowner held under a claim of right for more than seven years, and to mark the lines between adjacent landowners so as not to interfere with such possession. Civil Code (1910), § 3822. Nevertheless, where the muniments of title of the adjacent landowners call for a line which is the land-lot line between two lots of land, and such line as run by the processioners passes in part through lands adversely held for seven years by one of the parties, the entire proceeding is not per se void.
3. The statute provides for a protest against the line as run by the processioners, in which protest the dissatisfied landowner must describe the true line as contended for by him; and in the trial of the issue formed by the protest the verdict of the jury and the judgment of the court shall be framed to meet the issues tried and decided. Civil Code (1910), § 3823. Accordingly, whei-e the protest set up that a particular portion of the line as run by the processioners passed through land of the protestant (which was described), which had been in his actual possession for more than seven years under a claim of right, it was not error to instruct the jury that if such was the case the protestant must prevail as to that part of the line, and that as to the remainder of the line their verdict should be according to their finding whether the line run by the processioners or that claimed by the protestant was the true line.
4. The verdict was definite and supported by the evidence. No substantial error was committed in the trial of the case.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.